Biggs, J.
An inspection of the record in this case shows that the appeal was taken to the supreme court. By inadvertence the transcript has been filed in this court. The order granting the appeal to the supreme court was correct. The action is prosecuted to the use of Texas county, which deprives this court of jurisdic*496tion. It is therefore ordered that the clerk of this court transmit the record, together with a copy of this, order of transfer, to the clerk of the supreme court, as provided by section 3300 of the statute. All the judges concur.